'Per Curiam.

This is an appeal from an order staying the plaintiff from proceeding with this action until the costs of a former action between the same parties are paid.
There is no authority for the granting of such an order. Section 779 of the Code of Civil Procedure has no application to the Municipal Court, being expressly limited to courts of record by subdivision 6 of section 3347.
The order made herein is not an appealable order, however. Bevins & Rogers App. Term Pr. 61, and cases cited. The remedy of the appellant, if the lower court persists in re: fusing to permit the trial of the case to proceed, is by writ of mandamus.
Present: Gildersleeve, Giegerich and Greenbaum, JJ.
Appeal dismissed, without costs.